Shaw, C. J.
The suit being brought against the defendant, Charles Richmond, jr. and others, as partners carrying on business in the name and style of the Taunton Iron Foundry, and the other defendants having been discharged under the insob *436vent laws, the question is, whether the books kept oy the partners were competent evidence, when offered by the plaintiffs, especially the entries made after an actual dissolution of the partnership. It appeared that these books related to the busi ness of the firm, as well after the dissolution as before; that some of the entries were made by the defendant himself; that the books were kept under his direction, and by a clerk employed for the purpose. The court are of opinion, that they were rightly admitted as competent evidence, subject to such explanations and controlling evidence as might be given in regard to particular entries ; and that they were to be regarded as the books of the firm, so long as the partnership business remained open and unsettled, although entries continued to be made after the dissolution.
The court are also of opinion, that the direction of the judge was right, in stating that the report of an auditor, made pursuant to Rev. Sts. c. 96, § 25, is prima facie evidence for the party in whose favor it is made, in regard to any item ; (Allen v. Hawks, 11 Pick. 359; Lazarus v. Commonwealth Ins. Co. 19 Pick. 81; Jones v. Stevens, 5 Met. 373 ;) subject to the reconsideration of the jury, either upon the evidence contained in the report, or upon any other counteracting evidence ; and that this rule is not changed by the fact that the auditor, at the request of either party, or otherwise, has reported the evidence from which he drew his conclusions. Commomoealth v. Inhabitants of Cambridge, 4 Met. 35.

Judgment on the verdict.